Exhibit 10.17

 

 

LOGO [g844774img1.jpg]

February 9, 2015

Elisa Steele

c/o Jive Software, Inc.

325 Lytton Street

Palo Alto, CA 94301

Re: Revised Employment Terms

Dear Elisa,

Jive Software, Inc. (the “Company”) is pleased to offer you the position of
Chief Executive Officer on the terms and conditions set forth below, and
effective as of February 9, 2015 (the “Effective Date”). Subject to your
acceptance of this letter, you have been nominated to be a member of the
Company’s board of directors (the “Board”), subject to any required Board or
Company stockholder approvals.

Your base compensation will be $41,166.67 per month, which is equal to $500,000
annually, less payroll deductions and all required withholdings. Your base
salary will continue to be paid semi-monthly in accordance with the Company’s
normal payroll practices. In addition, you will be eligible for a target bonus
of $375,000 per year; for an annual target cash compensation opportunity of
$875,000. Your bonus will be paid according to the terms and conditions of our
executive bonus plan pursuant to metrics established by the Compensation
Committee of our Board (the “Compensation Committee”). Your base compensation
and target cash compensation opportunity will be subject to review and
adjustments by the Compensation Committee based upon the Company’s normal
performance review practices.

On or following the Effective Date, and subject to Compensation Committee
approval, you will be granted 500,000 options at an exercise price per share
equal to the fair market value of the Company’s common stock on the grant date
and 500,000 restricted stock units. The grant of the 500,000 options will vest
as to 1/48th of the shares subject to the options each month beginning on the
first month following the Effective Date (in all cases, on the same day of the
month as the Effective Date), subject to your continued service with the
Company. The grant of the 500,000 restricted stock units will vest quarterly
over a 4-year period, the first vesting will occur on or around May 16, 2015,
subject to your continued service with the Company. The options and restricted
stock units described in this paragraph will be issued pursuant to the Company’s
2011 Equity Incentive Plan and standard forms of award agreement, copies of
which will be provided to you separately.

You will continue to be eligible for the standard Company benefits, which
currently includes the following: medical insurance, dental insurance, life
insurance, FlexTime, 401(k), and paid holidays. The standard Company benefits
offerings may, at the Company’s discretion, be changed from time to time.

In connection with your appointment to the position of Chief Executive Officer,
you will be eligible to receive the enhanced the severance and change of control
benefits set forth in the Amended and Restated Change of Control and Retention
Agreement in the form attached as Exhibit A hereto (the “Retention Agreement”),
subject to you signing and returning the Retention Agreement.

In your new role, all of your responsibilities and actions will at all times be
subject to the appropriate approval of the Board, and you will be reporting
directly to the Board.

You will continue to adhere to the terms and conditions of the Employee
Proprietary Information and Inventions Agreement that you signed when your
employment with the Company began. As a Company employee, you will continue to
be expected to abide by Company rules and policies, which may be modified from
time to time with notice at the Company’s discretion.

Jive Software  |  325 Lytton Ave Suite 200, Palo Alto, CA 94301

o. 1.650.319.1920  |  f. 1.650.319.0796  |  www.jivesoftware.com



--------------------------------------------------------------------------------

You will be employed as an “at-will employee” of the Company, which means that
you or the Company may terminate your employment at any time for any reason or
no reason, with or without cause, and with or without advance notice. This
at-will employment arrangement cannot be modified in any way except by a writing
signed by you and the Chairman of the Compensation Committee.

This letter agreement, along with the Employee Proprietary Information and
Inventions Agreement, the Company equity plan and agreements governing your
existing Company equity awards, and the Retention Agreement, set forth the terms
of your employment with the Company and supersede any prior representations or
agreements, whether written or oral, including the offer letter by and between
you and the Company dated December 20, 2013 and the letter agreement by and
between you and the Company dated November 3, 2014.

Please sign and date this letter below.

We are grateful for your contributions to the Company thus far, and look forward
to a continued productive working relationship with you going forward.

 

Sincerely,

/s/ Charles J. Robel

Charles J. Robel Lead Independent Director of Jive Software, Inc. Accepted:

/s/ Elisa Steele

Elisa Steele

 

Date:

2/10/15

 

-2-



--------------------------------------------------------------------------------

Exhibit A

Amended and Restated Change of Control Retention Agreement